       Case 2:19-cv-14706-JCZ-JCW Document 11 Filed 02/11/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA


 SCOTT DONALDSON, ET AL.                                CIVIL ACTION NO. 19-14706

 VERSUS                                                 JUDGE JAY C. ZAINEY

 SONESTA NOLA CORPORATION, ET                           MAGISTRATE JUDGE JOSEPH C.
 AL.                                                    WILKINSON, JR.



                                   ORDER OF DISMISSAL

        CONSIDERING THE FOREGOING Joint Stipulation of Dismissal in accordance with

Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

        IT IS ORDERED that all claims and causes of action asserted by Plaintiffs Scott

Donaldson and Amy Donaldson, individually and on behalf of Seth Donaldson, against Airbnb,

Inc., improperly sued as Airbnb Payments, Inc., be and are hereby DISMISSED WITH

PREJUDICE, with each party bearing that party’s own attorney’s fees and costs.

                    10th day of _________________,
        Signed this _____           February       2020.




                                                   _______________________________________
                                                   HON. U.S. DISTRICT JUDGE JAY C. ZAINEY




PD.27988079.1
